Exhibit 10.25

SEVERANCE AGREEMENT AND RELEASE

 

THIS AGREEMENT is made and entered into by and between THE MANITOWOC COMPANY,
INC. with its principal office at 2400 South 44th Street, Manitowoc, Wisconsin
and Louis F. Raymond (“Employee”). For purposes of this Agreement, the term
“Company” and “Manitowoc” means and includes The Manitowoc Company, Inc., its
successors, assigns, and spin offs, any parent, subsidiary or division of
Manitowoc, and any other affiliated entity under common control with Manitowoc,
whether now existing or hereafter formed or acquired.

 

WHEREAS, Employee and the Company have mutually agreed and decided to terminate
their relationship, including but not limited to Employee’s employment and all
offices and directorships with Company and its affiliates, including General
Counsel, Vice President, and Secretary for the Company; and

 

WHEREAS, Employee and the Company have agreed to a severance package including a
release of all claims.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

1.Termination.  Employee’s employment and all offices and directorships with the
Company and its affiliates shall terminate effective at such time or times as
determined by the Company, but no later than January 3, 2018 (the “Termination
Date”). Notwithstanding any decision to remove Employee from any offices or
directorships prior to the Termination Date, the effective date of his
employment termination shall be the Termination Date.  Employee agrees that
Employee will not seek or obtain any further employment with the Company or any
of its parent companies, subsidiaries, affiliate companies, successors, or any
other related entities, in any capacity, at any time in the future. Employee
further agrees never to accept any assignment through a temporary agency with
the Company or any of its parent companies, subsidiaries, affiliate companies,
successors, or any other related entities, in any capacity, at any time in the
future. Employee expressly waives any right Employee may have to be employed by
the Company and any of its related entities, in any capacity, at any time in the
future.  

 

2.Post-Termination Release Agreement. In addition to this Agreement, Employee
agrees he will execute a Post-Termination Release Agreement on or after the
Termination Date. Employee acknowledges and agrees his receipt of the severance
benefits set forth herein is conditioned upon his compliance with the terms of
this Paragraph. Notwithstanding the foregoing, Employee acknowledges and agrees
that this Paragraph 2 does not in any way alter the terms and conditions set
forth in Paragraph 19 of this Agreement.  Violation of the terms of this
Paragraph shall render the Agreement void.

 

--------------------------------------------------------------------------------

3.Compensation and Benefits.  Employee shall receive the following as
consideration for the execution of this Agreement, compliance with the terms of
this Agreement, and waiver of the legal rights set forth herein:

 

(a)Effective seven (7) calendar days after the date Employee executes the
Post-Termination Release referenced in Paragraph 2, and subject to adjustment as
provided below, the Company agrees to pay Employee Three Hundred Thousand and
00/100 Dollars ($300,000.00) in biweekly payments of Eleven Thousand Five
Hundred Thirty-Eight and 46/100 Dollars ($11,538.46) each, for twenty-six (26)
two-week periods (the “Severance Pay Period”), provided that the initial payment
and final payment may be a greater or lesser amount so as to ensure that
payments are treated as having commenced on the Termination Date and to
otherwise conform with the Company’s regular biweekly payroll period. This
amount will be paid on the Company’s regular biweekly payroll period and is
subject to federal and state withholdings.  

 

(b)The Company will continue to provide Employee with group health insurance
coverage and dental reimbursement through the Termination Date, at which time
all such coverage will be terminated and applicable COBRA coverage will be made
available to Employee. The available coverage is the same coverage which is
available for all non-represented employees of the Company.  Beginning the day
following the Termination Date, Employee understands that Employee is eligible
to elect continued health and/or dental insurance coverage under COBRA.  If
Employee elects continued coverage under COBRA, the Company agrees to reimburse
Employee for 80% of the monthly COBRA cost upon receipt of proof of payment from
the day following the Termination Date through the end of the Severance Pay
Period.  Any reimbursements under this provision will be subject to required
federal and state tax withholding. To be eligible for reimbursement, Employee
must submit proof of payment within 30 days of payment. Employee understands it
is Employee’s sole obligation to make these COBRA payments on a monthly basis in
order to continue Employee’s health or dental insurance benefits and that
failure by Employee to make these payments timely will result in cessation of
benefits.  If Employee obtains other employment prior to the end of the
Severance Pay Period which offers insurance coverage, the Company’s obligation
to reimburse Employee for COBRA payments will be terminated. Employee agrees to
furnish promptly to the Company all documentation required and/or reasonably
requested by the Company regarding subsequent benefit eligibility.

 

(c)The payments provided in Section 3(a) above are intended to also compensate
Employee for certain payments or benefits that Employee might have received
under the Company’s Short-Term Incentive Plan (“STIP”) during the Severance Pay
Period. In addition to these payments, and as an additional payment under this
Agreement, the Company will also pay Employee an amount equal to his full share
of any 2017 STIP bonus, which will be equal to the STIP bonus that Employee
would have received based upon actual 2017 performance factors applied when the
STIP awards are finalized in early 2018.  This payment will be paid in 2018 at
the same time that STIP payments for the 2017 performance year, if any, are paid
or would have been paid to then-active employees of the Company. Employee
acknowledges that he will not qualify for any other benefits under the Company’s
STIP program for 2017 and/or 2018.  Employee waives all claims to any additional
STIP benefits.

 

2

 

--------------------------------------------------------------------------------

(d)Employee will receive payment for any unused 2017 and 2018 vacation
allowance. This will be paid out in a lump sum within thirty (30) days of
Employee executing this Agreement, and will be subject to federal and state
withholdings.

 

(e)Employee will be entitled to receive any vested retirement plan benefits that
Employee has accrued through the Termination Date. For purposes of this
provision, a retirement plan shall mean any retirement plan of the Company
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the “Code”), and The Manitowoc Company, Inc. Deferred Compensation Plan.  Such
benefits shall be calculated and paid in accordance with the terms of such
plan(s).

 

(f)The Company will provide outplacement services, through an outplacement
service selected by the Company, until Employee secures other employment.

 

(g)The Company will reimburse Employee for costs associated with the preparation
of Employee’s personal income taxes for 2017; provided however, this benefit
shall not exceed $10,000.00.

 

(h)The Company will allow Employee to retain the cellular phone and phone number
issued to him by the Company.

 

(i)With respect to services provided by Employee on or prior to the Termination
Date, the Company shall maintain Director and Officer insurance coverage for
Employee consistent with that provided to other Company directors and officers,
and provide Employee with indemnification as permitted by law. Specifically, the
Company will secure appropriate tail coverage in order to protect Employee for
actions while he rendered his services as an Officer of the Company.

 

4.Equity Compensation.  In accordance with the terms of The Manitowoc Company,
Inc. 2003 Incentive Stock and Awards Plan and The Manitowoc Company, Inc. 2013
Omnibus Incentive Plan (each a “Plan”), the individual award agreements between
Employee and Company and subsequent action by the Company’s Compensation
Committee:

 

(a)The Company agrees to accelerate the vesting of certain awards to: (1)
provide an additional two years of vesting towards the non-qualified stock
options (“NQSOs”) that were granted on March 28, 2016, and February 22, 2017,
respectively; (2) vest 66.6% of the restricted stock units (“RSUs”) that were
granted on February 22, 2017; and (3) fully vest all other outstanding awards,
including any restricted stock awards (“RSAs”). RSUs will be paid in stock and
at such time as the payments would have been paid if Employee had remained
employed by the Company. If the preceding rules would provide for the payment of
any accelerated RSUs before the six-month anniversary of Employee’s separation
from service, then such RSUs will be paid immediately following that six-month
anniversary date in accordance with Paragraph 21 below. Employee shall forfeit
any and all right and interest in the following awards immediately upon
termination: (1) all awards that have not vested on or before the Termination
Date or under the first sentence of this sub-paragraph, including, but not
limited to, incentive stock options (“ISOs”) and NQSOs; and (2) all awards that
remain subject to any unsatisfied restriction,

3

 

--------------------------------------------------------------------------------

performance requirement, or measurement period, including, but not limited to,
performance shares (“PSs”), RSAs, and RSUs, unless specifically identified in
this sub-paragraph.

 

(b)Employee will have twelve (12) months from the Termination Date to exercise
vested and currently exercisable ISOs and NQSOs.1 Any ISOs or NQSOs not
exercised within twelve (12) months of the Termination Date will be forfeited.

 

(c)The parties agree that the following schedule represents Employee’s
outstanding equity grants by type and date, as of the date of this Agreement2:

 

CRANES

 

AWARD DATE

AWARD TYPE

AWARD PRICE

AWARD AMOUNT

NUMBER VESTED

EXERCISABLE FOR 12 MONTHS

FORFEIT ON TERMINATION

02/15/2008

NQ

$7.9864

2,370

2,370

2,370

0

02/15/2008

ISO

$7.9864

3,230

3,230

3,230

0

02/24/2009

NQ

$0.9001

21,800

21,800

21,800

0

02/11/2010

NQ

$2.3165

18,000

18,000

18,000

0

02/14/2011

NQ

$4.0371

9,100

9,100

9,100

0

02/28/2012

NQ

$3.3227

6,300

6,300

6,300

0

02/26/2013

NQ

$3.7024

3,915

3,915

3,915

0

02/14/2014

NQ

$5.9332

3,170

3,170

3,170

0

02/17/2015

NQ

$4.4494

4,990

4,990

4,990

0

02/17/2015

RSU

$0.0000

2,740

2,740

2,740

0

04/08/2015

RSA

$0.0000

8,973

8,973

8,973

0

03/28/2016

NQ

$4.3500

49,505

37,129

37,129

12,376

03/28/2016

RSU

$0.0000

23,256

23,256

23,256

0

02/22/2017

RSU

$0.0000

22,638

15,092

15,092

7,546

02/22/2017

NQ

$6.4200

53,879

35,919

35,919

17,960

 

WELBILT

 

AWARD DATE

AWARD TYPE

AWARD PRICE

AWARD AMOUNT

NUMBER VESTED

EXERCISABLE FOR 12 MONTHS

FORFEIT ON TERMINATION

02/15/2008

NQ

$31.1436

2,370

2,370

2,370

0

02/15/2008

ISO

$31.1436

3,230

3,230

3,230

0

02/14/2014

NQ

$23.1368

3,170

3,170

3,170

0

02/17/2015

NQ

$17.3506

4,990

4,990

4,990

0

02/17/2015

RSU

$0.0000

2,740

2,740

2,740

0

04/08/2015

RSA

$0.0000

8,973

8,973

8,973

0

 

 

1 

The twelve-month election period shall not apply to any shares for which the
award price is less than the market price on the Termination Date. All options
for shares for which the award price is equal to or in excess of the market
price on the Termination Date are subject to the exercise deadline set forth in
the original Award Agreement.  Additionally, any ISO not exercised within three
(3) months of the Termination Date will be converted into an NQ.

 

2 

The equity share numbers and prices are based upon the number of shares
originally awarded, and not the number as of the date of this Agreement. All
payouts and awards will be subject to applicable adjustments, and shall be
adjusted, in the event of stock splits, stock dividends, or other similar
capital transactions and/or events.

4

 

--------------------------------------------------------------------------------

5.No Other Obligations.  Employee acknowledges and agrees that aside from
Paragraphs 3 and 4, there are no other amounts, obligations or benefits due
Employee by the Company.  Further, Employee acknowledges and agrees that
Employee is not eligible for any separation or termination benefit other than as
set forth herein and Employee acknowledges that Employee’s right to any benefit
or payment authorized under this Agreement is conditioned upon: (a) Employee’s
execution of the Agreement; (b) Employee not revoking the Agreement as described
in Paragraph 20 of the Agreement; (c) Employee’s execution of the
Post-Termination Release Agreement as described in Paragraph 2 of this
Agreement; (d) Employee not revoking the Post-Termination Release Agreement; and
(e) Employee’s compliance with all obligations ascribed to Employee under this
Agreement.

 

6.Employment Reference.  The Company agrees that all inquiries to the Company
regarding Employee’s employment shall be directed and responded to by the Senior
Vice President Human Resources and Administration, and shall reference only
Employee’s dates of employment and positions held.

 

7.Non-Disclosure of Confidential Information.  Employee acknowledges and agrees
that Employee’s work required access to Confidential Information of the Company,
and that the Company’s Confidential Information is valuable proprietary
information belonging to the Company. Maintaining the confidentiality of such
information is crucial to the Company’s present and future success. The parties
acknowledge and agree that protection of the Company’s Confidential Information
constitutes a legitimate protectable interest of the Company. Employee
acknowledges and agrees that the Company would not have been willing to provide
Employee access to this Confidential Information without the assurance of
reasonable protection against any use of this information by Employee in a
manner inconsistent with the Company’s best interests. Therefore, the parties
agree as follows:

 

(a)Employee agrees that a duty to protect the Company’s Confidential Information
is imposed upon Employee by law. “Confidential Information” includes, but is not
limited to, trade secrets, design documents, copyright material, inventions
(whether patentable or not), processes, marketing data, business strategies,
product information (including, without limitation, any product designs,
specifications, capabilities, drawings, diagrams, blueprints, models and similar
items), customer and prospective customer lists, supplier and vendor lists,
manufacturing procedures, methods, equipment, compositions, technology,
formulas, know-how, research and development programs, strategic marketing
plans, company-developed sales methods, customer usages and requirements,
computer programs, business plans, company policies, personnel-related
information and Company employee Personal Data (defined as any individually
identifiable information about a natural person or from which a natural person
reasonably could be identified) obtained from the Company’s confidential
personnel files or by virtue of employee’s performance of assigned job
responsibilities, any information received from a third party under
confidentiality obligations, pricing and nonpublic financial information and
records, software and similar information, in any form (whether oral,
electronic, written, graphic or other printed form or obtained from access to or
observation of the Company’s (and/or any affiliate’s) facilities or operations),
which is not generally known by or readily available to the public at the time
of disclosure or use.

 

5

 

--------------------------------------------------------------------------------

(b)In addition, and without limiting the duties imposed on Employee by law,
Employee agrees that, for a period of two (2) years following the termination of
Employee’s employment, Employee will not disclose to any third party or use,
directly or indirectly, any Confidential Information of the Company, except as
required by law or with the express written consent of the Company. Employee
agrees that, in the event any person or entity seeks to legally compel Employee
to disclose any such Confidential Information of the Company, Employee shall
provide the Company with prompt written notice within three (3) calendar days so
that the Company may, in its sole discretion, seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement. In any event, Employee agrees to furnish only that portion of the
Confidential Information of the Company which is legally required to be
disclosed, and will exercise Employee’s best efforts to obtain commercially
reasonable assurances that confidential treatment shall be accorded to such
Confidential Information of the Company.

 

(c)Employee also acknowledges that certain of the Company’s Confidential
Information is a “trade secret” as that term is defined in the federal Defend
Trade Secrets Act of 2016 (18 U.S.C. §§ 1839(3) & 1890(b)(1)) and/or Section
134.90(1)(c) of the Wisconsin Uniform Trade Secrets Act. Employee agrees that
Employee shall never disclose to a third party or use any trade secrets of the
Company, whether during Employee’s employment with the Company or at any time
following the termination of Employee’s employment with the Company, unless made
in accordance with an express exception set forth in applicable federal, state,
or local law(s). The parties agree that nothing in this Agreement shall be
construed to limit or negate the common law of torts or trade secrets where it
provides the Company with broader protection than that provided herein.

 

(d)Pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C. §§ 1833(b)(1) &
(2)), Employee shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (A) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Similarly, if Employee files a lawsuit for
retaliation for reporting a suspected violation of law, Employee may disclose
the trade secret to Employee’s attorney and use the trade secret information in
the court proceeding, if Employee: (A) files any document containing the trade
secret under seal; and (B) does not disclose the trade secret, except pursuant
to court order. Any employee, contractor, or consultant who is found to have
wrongfully misappropriated trade secrets may be liable for, among other things,
exemplary damages and attorneys’ fees.

 

(e)Employee acknowledges that all original works of authorship made within the
scope of Employee’s employment and which are protectable by copyright are “works
made for hire” as that term is defined in the United States Copyright Act (17
USCA § 101).

 

(f)The Company has informed Employee that it has (and may have in the future)
duties to third parties (including the Company’s customers and vendors) to
maintain information in confidence and secrecy. Employee agrees to be bound by
(and to adhere to) the Company’s duties of confidentiality to third parties and
will treat such information with the same care as

6

 

--------------------------------------------------------------------------------

required under the law and this Agreement. Employee further agrees that Employee
will carefully preserve, in accordance with the Company’s policies and
procedures, all documents, records, correspondence, prototypes, models and other
written or tangible data relating to Inventions or Confidential Information in
every form coming into Employee’s possession (the “Records”) during Employee’s
employment. Employee will return all such Records, along with any copies of
them, to the Company upon the Termination Date.

 

(g)Nothing contained in this Agreement shall be deemed to prohibit the Employee
and/or Employee’s representative(s) from freely communicating with any federal
or state governmental agency or commission, including but not limited to the
Securities and Exchange Commission, regarding, and/or from disclosing to any
federal or state governmental agency or commission, including but not limited to
the SEC, Company Confidential Information in any manner subject to protection
under any foreign, federal, state or local laws, including but not limited to
whistleblower laws.

 

(h)Employee agrees that any breach by Employee of any aspect of this Paragraph
will entitle the Company to any and all relief provided for under Paragraph 12
of this Agreement, including immediate cessation of any severance payments
and/or benefits under this Agreement and the return of any severance payments
and/or benefits previously made to or received by Employee pursuant to this
Agreement.

 

8.Company Property and Proprietary Information.  Employee acknowledges and
agrees that Employee’s work required access to property of the Company.  The
parties acknowledge and agree that protection of the Company’s property
constitutes a legitimate protectable interest of the Company.  Therefore, the
parties agree as follows:

 

(a)Any and all Company property shall, at all times, remain the property of the
Company.  Any Company property over which Employee has any control, is in
Employee’s possession or which was in Employee’s possession or was otherwise
entrusted to Employee for use in Employee’s employment must and will be turned
over and shall remain on Company premises immediately as of the Termination
Date. Any Company property over which the Employee has any control, was in the
Employee’s possession or which was otherwise entrusted to Employee that is not
on Company premises as of the Termination Date will be returned to the Company
as soon as possible following the Termination Date.  Employee agrees to provide
all codes, passwords, usernames, or other identification or information
necessary to access any of the Company’s computer files, e-mail accounts, or
voicemail systems and agrees to cooperate with the Company in an effort to
transfer any files, data, systems, or other information to the Company or its
designated agent or employee.  Employee agrees that, as of the time of
Employee’s termination, Employee will not access or attempt to access any
computer, e-mail, voicemail, or other system of the Company. Employee
understands that this also applies to and prohibits the downloading of Company
property prior to and/or as of the Termination Date.

 

(b)Employee understands and agrees that, during the course of Employee’s
employment, Employee had access to the Company’s Proprietary Information.
“Proprietary Information” is information developed by or for the Company, which
is used by the Company, but does not rise to the level of Confidential
Information. Proprietary Information includes, but is

7

 

--------------------------------------------------------------------------------

not limited to, general policies, templates, operating manuals, forms,
spreadsheets, slides, Power Point presentations, graphs, and other items used
internally by the Company, which do not contain Confidential Information.
Employee acknowledges and agrees that Proprietary Information was developed,
created, and/or modified on Company work time and/or at the Company’s expense
and, as such, has value and constitutes Company property. Employee acknowledges
and agrees that, following the termination of Employee’s employment, Employee is
not entitled to disclose, use, possess, and/or have access to any Company
property including, but not limited to Proprietary Information. Employee
understands and agrees that, following the termination of Employee’s employment,
it shall be a material breach of this Agreement to request and/or receive
Company property from any source without the express written permission of the
Senior Vice President Human Resources and Administration for the Company. In the
event Employee receives such Company property from any source, which was not
requested by Employee, Employee may rectify the aforementioned breach by
immediately notifying the Senior Vice President Human Resources and
Administration of such receipt, along with an explanation of the manner in which
Employee received said Company property and prompt return of said Company
property.

 

(c)Nothing contained in this Agreement shall be deemed to prohibit the Employee
and/or Employee’s representative(s) from freely communicating with any federal
or state governmental agency or commission, including but not limited to the
Securities and Exchange Commission, regarding, and/or from disclosing to any
federal or state governmental agency or commission, including but not limited to
the SEC, Company Proprietary Information in any manner subject to protection
under any foreign, federal, state or local laws, including but not limited to
whistleblower laws.

 

(d)Employee agrees that any breach by Employee of any aspect of this Paragraph
will entitle the Company to any and all relief provided for under Paragraph 12
of this Agreement, including immediate cessation of any severance payments
and/or benefits under this Agreement and the return of any severance payments
and/or benefits previously made to or received by Employee pursuant to this
Agreement.

 

9.Non-Solicitation of Employees. Employee understands and agrees that the
Company’s relationship with its employees is one of the Company’s most valuable
assets. The relationships that the Company has developed with its employees are
crucial to the Company’s present and future success. Employee acknowledges and
agrees that the Company’s employee relationships are established and maintained
at great expense and investment, and constitute a legitimate protectable
interest of the Company. Employee acknowledges and agrees that assurance of
reasonable protection against any interference by Employee with the Company’s
relationships with its employees in a manner inconsistent with the Company’s
best interests is warranted. Therefore, the parties agree as follows:

 

(a)Employee agrees that, for a period of two (2) years following the termination
of Employee’s employment, Employee will not interfere with or attempt to impair
the relationship between the Company and any of its employees by attempting,
directly or indirectly, to solicit, entice, or otherwise induce any employee to
terminate his/her association with the Company to accept employment with a
competitor of the Company. The term “solicit, entice or induce”

8

 

--------------------------------------------------------------------------------

includes, but is not limited to, the following: (i) communicating with an
employee of the Company relating to possible employment with a competitor of the
Company; (ii) offering bonuses or additional compensation to encourage employees
of the Company to terminate their employment to accept employment with a
competitor of the Company; (iii) referring employees of the Company to personnel
or agents employed or engaged by competitors of the Company; or (iv) referring
personnel or agents employed or engaged by competitors of the Company to
employees of the Company. Employee acknowledges and agrees that this restriction
does not prevent any competitor of the Company from hiring any employees of the
Company without Employee’s involvement.

 

(b)Employee further agrees that, for a period of two (2) years following the
termination of Employee’s employment, Employee will not interfere with or
attempt to impair the relationship between the Company and any of its employees
by attempting, directly or indirectly, to solicit, entice, or otherwise induce
any employee to terminate his/her association with the Company to accept
employment with any entity with which Employee is or becomes an employee,
officer, agent, independent contractor, consultant, and/or representative (the
“Entity”). For purposes of this subparagraph, Entity shall include any
affiliates of the Entity. The term “solicit, entice or induce” includes, but is
not limited to, the following: (i) communicating with an employee of the Company
relating to possible employment with the Entity; (ii) offering bonuses or
additional compensation to encourage employees of the Company to terminate their
employment to accept employment with the Entity; (iii) referring employees of
the Company to personnel or agents employed or engaged by the Entity; or (iv)
referring personnel or agents employed or engaged by the Entity to employees of
the Company. Employee acknowledges and agrees that this restriction does not
prevent Employee’s future employer from hiring any employees of the Company
without Employee’s involvement.

 

(c)Employee agrees that any breach by Employee of any aspect of this Paragraph
will entitle the Company to any and all relief provided for under Paragraph 12
of this Agreement, including immediate cessation of any severance payments
and/or benefits under this Agreement and the return of any severance payments
and/or benefits previously made to or received by Employee pursuant to this
Agreement.

 

10.Non-Solicitation of Customers.  Employee understands and agrees that the
Company’s relationship with its customers is one of the most valuable assets of
the Company. These relationships and the goodwill that the Company has developed
with its customers are crucial to the Company’s present and future success.
Employee agrees that the Company’s customer contacts and its relationships are
established and maintained at great expense and that Employee, by virtue of
employment with the Company, had unique and extensive exposure to and personal
contact directly with the Company’s customers.  Therefore, the parties agree as
follows:

 

(a)Employee agrees that, for a period of two (2) years following the termination
of Employee’s employment, Employee will not, directly or indirectly,
individually or as an employee, agent, partner, shareholder, consultant, or in
any other capacity, canvass, contact, solicit, or accept any of the Company’s
customers with whom Employee has had direct contact, or for whom Employee has
had supervisory or managerial responsibility, during the two (2) year

9

 

--------------------------------------------------------------------------------

period preceding Employee’s termination for the purpose of providing services or
products that are substantially similar to the services or products which
Employee was involved in providing to said customers on behalf of the
Company.  It is understood and agreed that the fluid customer list limitation
contemplated by the parties closely approximates the area of the Company’s
vulnerability to unfair competition by Employee and does not deprive Employee of
legitimate competitive opportunities to which Employee is entitled.

(b)Employee agrees that any breach by Employee of any aspect of this Paragraph
will entitle the Company to any and all relief provided for under Paragraph 12
of this Agreement, including immediate cessation of any severance payments
and/or benefits under this Agreement and the return of any severance payments
and/or benefits previously made to or received by Employee pursuant to this
Agreement.

11.Request for Review of Obligations Regarding Future Employment or
Conduct.  Employee acknowledges and agrees that it is not the purpose of this
Agreement to preclude Employee from engaging in employment or conduct that does
not unfairly interfere with the Company’s protectable business interests. If
during the term of this Agreement, Employee is uncertain as to whether
Employee’s employment, conduct, or business enterprise may interfere with the
Company’s protectable business interests in violation of this Agreement,
Employee agrees to submit to the Company in writing a request to engage in said
employment, conduct, or business enterprise, prior to commencing and/or engaging
in any such employment, conduct, or business enterprise. Any such request must
specifically refer to this Agreement. The Company agrees that it will respond to
the request with reasonable promptness and that it will not unreasonably
withhold permission to engage in the employment, conduct, or business enterprise
specified in the request, regardless of the terms of the Agreement, if the
employment, conduct, or business enterprise sought to be engaged in does not
interfere with the Company’s protectable business interests. Any such permission
granted by the Company must be in writing, shall extend only to the employment,
conduct, or business enterprise specifically identified in the written request,
and shall not otherwise constitute a waiver of the Company’s rights under the
Agreement.

 

12.Enforcement.  Employee understands and acknowledges that irreparable injury
will result to the Company and its business in the event of a breach of any of
the covenants or obligations contained in this Agreement.  Employee also
acknowledges and agrees that the damages or injuries which the Company may
sustain as a result of such a breach are difficult to ascertain and money
damages alone would not be an adequate remedy to the Company.  Employee
therefore agrees that if a controversy arises concerning the rights or
obligations contained in this Agreement or Employee breaches any of the
covenants or obligations contained in this Agreement, the Company shall be
entitled to any injunctive, or other, relief necessary to enforce, prevent, or
restrain any violation of the provisions of this Agreement (without posting a
bond or other security). Such relief, however, shall be cumulative and
non-exclusive and shall be in addition to any other right or remedy to which the
Company may be entitled.  Employee also agrees that any breach by Employee of
Employee’s obligations enumerated in this Agreement shall entitle the Company to
the return of any severance payment(s) or any other benefit(s) paid, and/or
received by Employee, hereunder, and reimbursement of any and all attorneys’
fees and costs incurred by the Company in enforcing this Agreement or taking
action against Employee for breach of this Agreement.

10

 

--------------------------------------------------------------------------------

 

13.Confidentiality of Agreement.  Employee agrees that the existence of this
Agreement and the terms and contents of this Agreement shall be kept
confidential and shall not be disclosed in any way, directly or indirectly, to
any other person or entity.  The terms of this Paragraph shall not apply to
disclosures compelled by judicial process, disclosures to taxing authorities
required by law or consultations with attorneys, accountants, governmental
agencies or immediate family members as necessary to implement the terms of this
Agreement.

 

14.Release.  Employee, for and in consideration of the terms of this Agreement,
does hereby for Employee, and for Employee’s heirs, personal representatives,
and assigns, fully and forever release and discharge the Company, the officers,
employees, and/or agents of the Company, the members of the board of directors
of the Company, and the Company’s benefit plans and its fiduciaries, from any
and all claims, demands, damages, actions, rights of action, both known and
unknown, costs, loss of wages, expenses, compensation, and any other relief, on
account of, or in any way growing out of any events relating to Employee’s
employment and/or termination from employment with the Company.  This release
includes (but is not limited to) any rights or claims that Employee may have
under the Age Discrimination in Employment Act of 1967, which prohibits age
discrimination in employment; Title VII of the Civil Rights Act of 1964 (as
amended by the Civil Rights Act of 1991), which prohibits discrimination in
employment based on race, color, national origin, religion or sex; the Americans
with Disabilities Act, which prohibits discrimination in employment based on
disability; the Equal Pay Act, which prohibits paying men and women unequal pay
for equal work; the Employee Retirement Income Security Act; the Genetic
Information Nondiscrimination Act; the Family and Medical Leave Act; 42 U.S.C. §
1981; any state law counterparts; and/or any other federal, state, or local
employment laws. This also includes a release of any claims for wrongful
discharge arising from the separation of Employee’s employment and any claims
under any severance plan of the Company.  This release includes both claims that
Employee knows about and those which Employee may not know about.  Except as set
forth in Paragraphs 3 and 4, this release also acts as a waiver and release of
any rights Employee has to any benefits under the Company’s retirement or other
benefit plans. Further, this release does not waive or release any rights or
claims that Employee may have under the Age Discrimination in Employment Act
which arise after the effective date of this Agreement.  Employee agrees that
nothing in this Agreement is to be construed as an admission of liability or
wrongdoing of any sort by the Company in the negotiation or execution of this
Agreement. This waiver and release provision does not apply to any rights that
Employee cannot lawfully waive.

 

15.ADEA Waiver.  Employee, without limiting the foregoing release, specifically
agrees and represents that Employee is waiving and releasing all claims arising
under the Age Discrimination in Employment Act of 1967, that in exchange for the
waiver and release of those claims, Employee is receiving consideration in
addition to anything of value to which Employee is already entitled, that
Employee is not waiving any claims or rights that may arise after the effective
date of this Agreement, and that Employee has been advised to consult with an
attorney of Employee’s choice prior to executing this Agreement regarding the
content of the Agreement and the legal rights waived hereunder.

 

11

 

--------------------------------------------------------------------------------

16.Noninterference Clause.  Notwithstanding the above, nothing in this Agreement
shall interfere with Employee’s right to file a charge, cooperate or participate
in an investigation or proceeding conducted by the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Wisconsin Equal Rights
Division, or any other federal or state regulatory or law enforcement
agency.  However, the consideration provided to Employee in this Agreement shall
be the sole relief provided to Employee for the claims that are released by
Employee herein and Employee will not be entitled to recover and agrees to waive
any monetary benefits, reinstatement, or other recovery against Company in
connection with any such claim, charge or proceeding without regard to who has
brought such complaint or charge.

 

17.Hold Harmless.  Except as set forth in Paragraph 16, Employee agrees that the
consideration paid hereunder is in full and final compromise of all claims,
known or unknown, that Employee may have against the Company as of the effective
date of this Agreement.  Employee agrees not to file suit, or initiate a
proceeding, claim or charge or cause any other suit, proceeding, claim or charge
to be filed by any other person or entity on Employee’s behalf, against the
Company related to any events concerning Employee’s employment or termination
from employment with the Company. If Employee breaches this Agreement by filing
a lawsuit based on claims that Employee has released, Employee will pay for all
costs incurred by the Company, including any and all attorneys’ fees and costs
incurred by the Company, in defending against Employee’s claim.

 

18.Non-Disparagement.  Employee agrees that Employee will not make any
statements regarding the Company, either now or at any time in the future,
concerning Employee’s employment with the Company or termination from employment
which could reasonably be viewed as disparaging or in any way reflecting
negatively on the reputation of the Company unless otherwise required by law.
Nothing contained in this Agreement shall be deemed to prohibit the Employee
and/or Employee’s representative(s) from freely communicating with any federal
or state governmental agency or commission, including but not limited to the
SEC, regarding, and/or from disclosing to any federal or state governmental
agency or commission, including but not limited to the SEC, any potential
violations of law by the Company in any manner subject to protection under any
foreign, federal, state or local laws, including but not limited to
whistleblower laws.

 

Likewise, the Company agrees no officer of the Company or agent of the Company
acting at the express direction of an officer of the Company will make any
statements regarding Employee, either now or at any time in the future,
concerning Employee’s employment with the Company or termination from employment
which could reasonably be viewed as disparaging or in any way reflecting
negatively on the reputation of the Company unless otherwise required by law.
Employee understands and agrees that, prior to bringing any action against the
Company for breach of this Paragraph, Employee shall identify and present to the
Company the alleged disparaging remark and the identity of the person making the
alleged disparaging remark, and the Company shall be given the opportunity to
rescind and/or retract the alleged statement and/or otherwise cure the alleged
breach.

 

19.Consideration Period. Employee will have twenty-one (21) calendar days from
the later of the date Employee receives this Agreement or his Termination Date
to consider its

12

 

--------------------------------------------------------------------------------

terms and decide whether to sign it.  This period is designed to allow Employee
time to consult with an attorney, or anyone else whose advice Employee may need
or want.  The execution of this Agreement prior to the expiration of the
twenty-one (21) calendar day period does not negate the fact that Employee had
the full twenty-one (21) calendar day period for consideration of this
Agreement. If this Agreement is not signed by Employee prior to the conclusion
of the twenty-one (21) calendar day period described above, then the Company’s
offer to Employee, as contained in this Agreement, shall expire.

 

20.Revocation Period.  After signing this Agreement, Employee will have seven
(7) calendar days to revoke it.  Any revocation should be in writing and
delivered to Thomas G. Musial, Senior Vice President Human Resources and
Administration, The Manitowoc Company, Inc., 2400 South 44th Street, P.O. Box
66, Manitowoc, Wisconsin  54221-0066, by no later than the end of the seventh
(7th) calendar day of the revocation period.  Employee understands and agrees
that, should Employee exercise this right of revocation, Employee will not be
entitled to any payment or consideration under this Agreement.

 

21.Code Section 409A.  To the extent applicable, it is intended that this
Agreement and any payments or benefits due hereunder are exempt from the
application of Code Section 409A to the extent possible, but that all payments
and benefits comply with the provisions of Code Section 409A, if applicable.
Each installment payment shall be considered a separate payment for purposes of
determining whether and how Code Section 409A applies to such payment. This
Agreement shall be administered by the Company in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Code Section 409A shall have no force or effect until amended to comply with
Code Section 409A (which amendment may be retroactive to the extent permitted by
Code Section 409A).  

 

22.Governing Law.  The parties agree that this Agreement shall be governed by
and construed in accordance with the laws of the State of Wisconsin without
giving effect to any conflicts of law provisions. The parties also agree that
any action or suit brought by any party to enforce or adjudicate the rights of
the parties to and under this Agreement shall be brought in the Circuit Court
for Manitowoc County, Wisconsin, this Court being the sole, exclusive, and
mandatory venue and jurisdiction for any disputes between the parties arising
from or relating to this Agreement. By entering into this Agreement, Employee
consents to the jurisdiction of the Circuit Court for Manitowoc County,
Wisconsin. If any action is filed, by any party, relating to a breach of this
Agreement and/or enforcement of this Agreement, Employee expressly agrees and
consents to jurisdiction in the Circuit Court for Manitowoc County, Wisconsin
and waives any claim that the Circuit Court for Manitowoc County, Wisconsin
lacks personal jurisdiction or is an inconvenient forum.

 

23.Severability.  In the event that any provision or clause of this Agreement
shall be held to be invalid or unenforceable for any reason whatsoever, it is
agreed such invalidity or unenforceability shall not affect any other provision
or clause of this Agreement and the remaining covenants, restrictions, and
provisions herein shall remain in full force and effect, and any court of
competent jurisdiction may so modify the objectionable provision as to make it
valid, reasonable, and enforceable.

 

13

 

--------------------------------------------------------------------------------

24.Enforceability.  The parties agree that the terms and conditions of the
restrictions in this Agreement are reasonable and necessary for the protection
of the Company’s protectable business interests and to prevent damage or loss to
the Company as a result of action taken by Employee. Employee acknowledges and
agrees that the restrictions contained in this Agreement are reasonable and do
not inhibit the free flow of trade or business; nor do they restrict the
mobility, hiring, and/or employment opportunities of any individual or business,
including other Company employees, Employee’s future employer, and any other
business entities, including competitors of the Company. Employee acknowledges
and agrees that Employee could continue to actively pursue Employee’s career and
earn sufficient compensation in the same or similar business without breaching
any of the restrictions contained in this Agreement. Employee acknowledges and
agrees that this consideration is sufficient to fully and adequately compensate
Employee for agreeing to the restrictions contained herein.

 

25.Sale, Consolidation, or Merger.  In the event of a sale of the stock of the
Company and/or any one or more of the entities comprised within the definition
of the Company, consolidation or merger of the Company, and/or any one or more
entities comprised within the definition of the Company, with or into another
corporation or entity, or the sale or spinoff of substantially all of the
operating assets of the Company, and/or any one or more entities comprised
within the definition of the Company, to another corporation, entity, or
individual, the successor in interest shall be deemed to have assumed all
rights, privileges, duties, and liabilities of the Company, and/or the relevant
entities comprised within the definition of the Company, under this Agreement.

 

26.Notice.  Any notice to be given hereunder shall be deemed sufficient if
addressed in writing, and delivered by registered or certified mail or delivered
personally, in the case of the Company to its principal business office and in
Employee’s case, to Employee’s address appearing on the Company’s records, or to
such other address as Employee may designate in writing to the Company.

 

27.Counterparts.  This Agreement may be executed in one or more counterparts.
Each counterpart shall be considered an original and all such counterparts shall
constitute a single agreement binding upon the parties.

 

28.No Waiver.  The failure of either party to insist, in any one or more
instances, upon performance of the terms or conditions of this Agreement, and/or
the waiver of a breach of any provision hereof, shall not be construed as a
waiver of other breaches of the same or other provisions of the Agreement and/or
relinquishment of any right granted hereunder or of the future performance of
any such term, covenant, or condition. The parties agree that this Agreement
shall not be deemed or construed to have been modified, amended, rescinded,
canceled or waived in whole or in part, unless the parties agree in writing.  To
prevent adverse tax consequences, the parties agree that they will not modify
the payment schedule set forth in Paragraph 3 above.   

 

29.Benefit.  This Agreement shall be binding upon and inure to the benefit of
and shall be enforceable by and against the Company, its successors and assigns,
and Employee, Employee’s heirs, beneficiaries, and legal representatives.

14

 

--------------------------------------------------------------------------------

 

30.Future Employment.  Employee agrees that during the term of this Agreement,
Employee shall notify any employer of the terms and restrictions of this
Agreement. Employee also agrees that if Employee accepts employment, the Company
may advise such employer of this Agreement and its terms.

 

31.Cooperation Clause.  Employee acknowledges that during his employment he was
integral in various ongoing litigation matters in which the Company was or may
become a party.  Employee agrees that, from the time of execution of this
Agreement through the Severance Pay Period, Employee shall reasonably assist in
the transition of Employee’s duties, which shall include responding to phone
calls or emails to answer questions and provide information regarding Employee’s
former duties and/or the aforementioned litigation.  Employee also agrees that,
during the Severance Pay Period, Employee will assist the Company in the
aforementioned litigation. Such assistance and/or participation shall not
include providing legal services and/or advice, but shall include Employee: (i)
making himself reasonably available for interview by the Company or its counsel;
(ii) making himself reasonably available for preparation with the Company or its
counsel for deposition(s), trial(s), hearing(s) and/or other proceeding(s);
(iii) attending any deposition(s), trial(s), hearing(s) and/or other
proceeding(s) to provide testimony on the Company’s behalf; (iv) reviewing,
locating, and/or providing requested documents relevant to the litigation; and
(v) providing other reasonable assistance to the Company or its counsel in the
defense or prosecution of the aforementioned litigation. For the enumerated
items above, the Company shall compensate Employee at his then-current hourly
rate not to exceed one hundred fifty dollars ($150.00) per hour, which will be
made in accordance with the Company’s generally applicable policies for employee
payroll. The Company shall also reimburse Employee for reasonable out-of-pocket
expenses incurred by Employee in the course of complying with the enumerated
obligations contained in this Paragraph, in accordance with the Company’s
generally applicable policies for employee expenses. Employee’s agreement to
assist the Company includes an obligation to provide truthful, accurate, and
factual testimony relevant to the subject matter of the aforementioned
litigation and Employee agrees to provide such testimony regardless of its
substance and regardless of the impact of the testimony on the ultimate outcome
of the aforementioned litigation.  Manitowoc’s counsel in the aforementioned
litigation shall represent Employee in connection with the litigation at
Manitowoc’s expense, unless a conflict of interest arises that in the judgment
of Manitowoc, or its counsel, requires Employee to have separate counsel or
unless Employee otherwise desires to engage Employee’s own counsel at Employee’s
own expense.

 

32.Entire Agreement.  This Agreement sets forth the entire intent of and
understanding between the parties with respect to the subject matter of this
Agreement and supersedes all prior discussions, negotiations, and agreements
between the parties, rendering all prior agreements between the parties null and
void.

 

33.IN ENTERING INTO THIS AGREEMENT, EACH PARTY EXPRESSLY STATES THAT IT HAS READ
AND FULLY UNDERSTANDS THE TERMS OF THIS AGREEMENT, THAT THIS AGREEMENT HAS BEEN
FULLY EXPLAINED TO SUCH PARTY BY ITS RESPECTIVE ATTORNEY, AGENT, OR
REPRESENTATIVE, THAT THE PARTY ENTERS INTO THIS AGREEMENT VOLUNTARILY AND OF

15

 

--------------------------------------------------------------------------------

ITS OWN FREE WILL AND THAT THE PARTY UNDERSTANDS THAT THIS AGREEMENT CONSTITUTES
A FULL, FINAL AND BINDING SETTLEMENT OF THE MATTERS COVERED BY THIS
AGREEMENT.  EACH PARTY FURTHER STATES THAT ITS WILLINGNESS TO ENTER INTO THIS
AGREEMENT WAS NOT INDUCED BY, OR BASED UPON, ANY REPRESENTATION BY ANY OTHER
PARTY HERETO, OR ITS AGENTS OR EMPLOYEES, WHICH IS NOT CONTAINED IN THIS
AGREEMENT.  VALUABLE LEGAL RIGHTS ARE WAIVED HEREUNDER.

 

Accepted By:

 

LOUIS F. RAYMONDTHE MANITOWOC COMPANY, INC.

 

 

 

/s/ Louis F. Raymond/s/ Thomas Musial

Louis F. RaymondBy:Thomas Musial



 

Title:Senior Vice President Human Resources and Administration



 

 

Date: _November 30, 2017___________Date: _ November 30, 2017_____________

16

 

--------------------------------------------------------------------------------

ADDENDUM TO SEVERANCE AGREEMENT AND RELEASE

 

POST-TERMINATION RELEASE AGREEMENT

 

In accordance with Paragraph 2 of the Severance Agreement and Release (the
“Agreement”) entered into between The Manitowoc Company, Inc. (the “Company”)
and Louis F. Raymond (“Employee”), for an in consideration of the terms of said
Agreement, Employee executes this Post-Termination Release Agreement and hereby
for Employee, and for Employee’s heirs, personal representatives, and assigns,
fully and forever releases and discharges the Company, its successors, assigns,
and spin-offs, any parent, subsidiary, or division, the officers, employees, and
agents of the Company, the members of the board of directors of the Company, and
the Company’s benefit plans and its fiduciaries, from any and all claims,
demands, damages, actions, rights of action, both known and unknown, as fully
set forth in Paragraphs 14 and 15 of the Agreement, which are incorporated by
reference as if fully set forth herein, except the foregoing shall also apply to
all rights and claims that may have arisen since the date of the execution of
the Agreement. This Post-Termination Release Agreement is intended to provide,
in conjunction with the release and waiver contained in the Agreement,
uninterrupted coverage of all time periods up to and including the date and time
of the execution of this Post-Termination Release Agreement but does not apply
to rights or claims that may arise after the date of this Post-Termination
Release Agreement is executed. This waiver and release provision does not apply
to any rights or claims Employee may have under the Age Discrimination in
Employment Act which arise after the effective date of this Agreement, and/or to
any rights Employee cannot lawfully waive.

 

The parties further expressly incorporate by reference as if fully set forth
herein all terms, conditions, and other obligations set forth in the Agreement.
Employee acknowledges and agrees his receipt of the severance benefits set forth
in the Agreement are conditioned upon his execution of this Post-Termination
Release Agreement.

 

 

Accepted By:

 

 

/s/ Louis F. Raymond

Louis F. Raymond



 

 



Date: __November 30, 2017_____________

 